Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 1 of 10 PageID #: 137



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DESIRAE LANTRY, individually, and on )
behalf of all others similarly situated, )
                                         )
   Plaintiff,                            )
                                         )                 CASE NO. 4:18-cv-01694-RWS
v.                                       )
                                         )
CLIENT SERVICES, INC.                    )
                                         )
   Defendant.                            )

 DEFENDANT CLIENT SERVICES, INC.’S REPLY TO PLAINTIFF’S RESPONSE TO
       DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS


        Defendant Client Services, Inc. (“CSI”) files its Reply to Plaintiff’s Response to

Defendant’s Motion for Judgment on the Pleadings as follows:

                                       INTRODUCTION

        Plaintiff’s allegation is based on a single sentence in CSI’s October 5, 2017 letter to

Plaintiff:

        “*If we settle this debt with you for less than the full outstanding balance, Chase
        may offer you less favorable terms in the future for some Chase products or
        services, or may deny your application.”

(Doc. 12, at 10; Doc. 12-2, at 3) (“Chase Disclosure”). Plaintiff alleges the Chase Disclosure is

false or misleading because it is purportedly informs the reader, Plaintiff, that “it would not be

beneficial for her to settle the debt by paying less than the amount she allegedly owed” and that

“it would be beneficial for her to pay the full amount she allegedly owed (Doc. 12, at 4 ¶¶ 30,

31). However, the plain language of the Chase Disclosure makes no such statement. Nor is it

open to such implication. Plaintiff fails to raise any factual allegation that indicates that the

Chase Disclosure is false or misleading, instead, buttressing her with allegations that amount to


                                            Page 1 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 2 of 10 PageID #: 138



nothing more than speculation and that are wholly irrelevant to the determination of whether the

Chase Disclosure is false or misleading. As such, this Court should grant Defendant’s Motion

for Judgment on the Pleadings (“Motion”) and as a matter of law, dismiss Plaintiff’s claims in

their entirety.

                               ARGUMENT & AUTHORITIES

A.      Each and Every Allegation in Plaintiff’s Amended Complaint Need Not Be
        Addressed.

        Plaintiff complains that Defendant does not bother to address or dispute the plausibility

of the allegations set forth in specific paragraphs (Doc. 21, at 4). However, Defendant need not

address each and every allegation raised by Plaintiff. As noted in Defendant’s Motion, in a

motion for a judgment on the pleadings, a court is charged to “review the plausibility of the

plaintiff’s claim as a whole, not the plausibility of each individual allegation.” Zoltek Corp. v.

Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010) (citing Braden v. Wal-Mart

Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (noting “the complaint should be read as a whole,

not parsed piece by piece to determine whether each allegation, in isolation, is plausible”).

“[D]etermining whether a complaint states a plausible claim is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009).

        The heart of Plaintiff allegation lies in whether the Chase Disclosure included in CSI’s

October 5, 2017 letter is false or misleading. Plaintiff alleges the Chase Disclosure is false or

misleading because it is purportedly informs the reader, Plaintiff, that “it would not be beneficial

for her to settle the debt by paying less than the amount she allegedly owed” and that “it would

be beneficial for her to pay the full amount she allegedly owed (Doc. 12, at 4 ¶¶ 30, 31),

allegations that Defendant’s Motion (Doc. 17) and this Reply address in detail to show why they


                                            Page 2 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 3 of 10 PageID #: 139



should be dismissed.

B.     The Intentions And Incentives Behind The Inclusion Of The Chase Disclosure Are
       Irrelevant.

       A large part of Plaintiff’s response complains that Defendant “ignores large parts of the

FAC to avoid confronting the allegations head-on” (Doc. 21, at 2). Specifically, Plaintiff argues

that “Defendant’s MMJP ignores the allegations which explain that Chase required Defendant to

include the Chase Disclosure Language as a means to cause Plaintiff (and other consumers like

her) to pay more of the subject debts” (Doc. 21, at 2). However, Defendant ignores particular

allegations in Plaintiff’s Amended Complaint because they are wholly irrelevant to a

determination of whether Plaintiff has raised a viable claim under the FDCPA.

       The FDCPA is a strict liability statute. Picht v. Jon R. Hawks, Ltd., 236 F.3d 446, 451

(8th Cir. 2001). The intentions behind an action are irrelevant to the determination of whether a

claim is actionable under the FDCPA. See, e.g., Coleman v. Berman & Rabin, P.A., No. 4:14-cv-

1090 (CEJ), 2015 WL 4524599, at *5 (E.D. Mo. Jul. 27, 2015) (finding the intentions in failing

to serve plaintiff with the amended petition or pursuing a default judgment are irrelevant to the

determination of a FDCPA violation); Russell v. Equifax A.R.S., 74 F.3d 30, 33 (2d Cir. 1996)

(“Because the [FDCPA] imposes strict liability, a consumer need not show intentional conduct

by the debt collector to be entitled to damages.”); Clark v. Capital Credit & Collection Servs.,

Inc., 460 F.3d 1162, 1176 (9th Cir. 2006) (“Requiring a violation of § 1692e to be knowing or

intentional needlessly renders superfluous § 1692k(c).”).

       Plaintiff brings her FDCPA claims under §§ 1692e, 1692e(2)(A), 1692e(10), and 1692f

(Doc. 12, at 13–15). What Plaintiff believes or assumes is the purpose behind the Chase

Disclosure is irrelevant to a determination of Plaintiff’s claims (Doc. 12, at 6, 7).      What

Defendant knew or should have known concerning the Chase Disclosure is irrelevant to a


                                           Page 3 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 4 of 10 PageID #: 140



determination of Plaintiff’s claims (Doc. 12, at 7, 9). Moreover, contrary to Plaintiff’s belief, a

violation of the FDCPA arises from a false or misleading representation, not from a failure to

engage in review of a certain language in its letter (Doc. 12, at 6). Again, such allegations are

irrelevant to a determination of the issues raised by Defendant’s Motion and need not be

addressed.

C.       Plaintiff’s Allegation is Based on Speculation.

         Even if Plaintiff’s allegations are taken as true, nothing in the Amended Complaint shows

that the Chase Disclosure is false.              Plaintiff brings her FDCPA claims under §§ 1692e,

1692e(2)(A), 1692e(10), and 1692f (Doc. 12, at 13–15).1                  Consequently, to survive dismissal,

there needs to be factual allegations that permit this court to draw the reasonable inference that

the Chase Disclosure is false or misleading. Ashcroft, 556 U.S. at 678 (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”); Bell v. Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (holding that “a claimant must assert factual allegations that

“must be enough to raise a right to relief above the speculative level on the assumption that all

the allegations in the complaint are true.”).

         Plaintiff argues that her First Amended Complaint alleges that the conditional use of

“may” within the Chase Disclosure is factually inaccurate (Doc. 21, at 11–12). Specifically,

Plaintiff argues that the “Chase Disclosure language improperly warns consumers of two

consequences if he or she decides to pay less than the full balance: (a) that ‘Chase may offer you

less favorable terms in the future for some Chase products or services’ or (b) that ‘Chase . . . may


1
  Plaintiff’s § 1692f claim is based on the same conduct as alleged under Plaintiff’s § 1692e claims (Doc. 12, at 13–
15). Consequently, Plaintiff’s § 1692f claim is deficient and should be denied as a matter of law. See Lake v.
Consumer Adjustment Co., No. 4:15-cv-01495-JCH (E.D. Mo. Dec. 14, 2015) (quoting Hanks v. Valarity, LLC, No.
4:14-cv-01433-JAR, 2015 WL 1886960, at *4 (E.D. Mo. Apr. 23, 2015)).

                                                    Page 4 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 5 of 10 PageID #: 141



deny your application’” (Doc. 21, at 14) and argues that the Chase Disclosure is improper

because it highlights “false, deceptive and misleading consequences that may occur if a debtor

actually pays less than the full amount of the debt” (Doc. 21, at 14).

       However, throughout the First Amended Complaint, Plaintiff does not make factual

allegations but speculates what Chase may or may not do (see, e.g., Doc. 12 ¶¶ 37, 38, 39, 41,

68, 69, 70, 71). Plaintiff’s First Amended Complaint is premised not on affirmatives but on

probabilities; not on what Chase will not do, but on what Chase may not do (see id.).

Consequently, Plaintiff has presented nothing but conjectures on what Chase may or may not do

to support her claim and must be dismissed as a matter of law.

D.     Plaintiff Or Plaintiff’s Counsel’s Interpretation Of The Chase Disclosure Is Bizarre,
       Idiosyncratic And Illogical Interpretation.

       To the extent Plaintiff argues that the Chase Disclosure is “inherently confusing” and

“could be subject to more than one plausible reading” (Doc. 21, at 8–9), Defendant reemphasizes

that Plaintiff’s argument is categorically false and is merely a bizarre, idiosyncratic and illogical

interpretation of Defendant’s letter from which the FDCPA seeks to protect. Defendant’s letter

and specifically, the Chase Disclosure, is clear.

       The Eighth Circuit uses the unsophisticated-consumer standard in determination of a

FDCPA violation which is not only intended to “protect[] the uniformed or naïve consumer,” but

also to maintain “an objective element of reasonableness to protect debt collectors from liability

for peculiar interpretations of collection letters.” Strand v. Diversified Collection Serv., Inc., 380

F.3d 316, 317–18 (8th Cir. 2004) (citation omitted).

       “The unsophisticated consumer may be uninformed, naïve, and trusting, but still has

rudimentary knowledge about the financial world and is capable of making basic logical

deductions and inferences.” Glackin v. LTD Fin. Servs., L.P., No. 4:13-CV-00717 (CEJ), 2013


                                             Page 5 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 6 of 10 PageID #: 142



WL 3984520, at *3 (E.D. Mo. Aug. 1, 2013) (quotations omitted).             “The unsophisticated

consumer test is a practical one, and statements that are merely susceptible of an ingenious

misreading do not violate the FDCPA.” Peters v. Gen. Serv. Bureau, Inc., 277 F.3d 1051, 1056

(8th Cir. 2002) (quotation and citation omitted). In addition, it is proper to assume that an

“unsophisticated consumer” would be confused or misled only if a “significant fraction” of

people would be similarly misled. See Campbell v. Credit Protection Ass’n, LP, No.

4:12CV00289AGF, 2013 WL 1282348, at *5 (E.D. Mo. Mar. 27, 2013) (citing Chuway v. Nat’l

Action Fin. Servs., Inc., 362 F.3d 944, 949 (7th Cir. 2004)). Though not fully wise (the very root

of “unsophisticated”) he is wise enough to read collection letters with added care. Boucher v.

Fin. Sys. of Green Bay, 880 F.3d 362, 366 (7th Cir. 2018). He is reasonably intelligent and can

make basic logical deductions and inferences. Id.

       Plaintiff’s allegations may be summarized as follows: “The Chase Disclosure is . . .

worded to induce consumers to pay more towards the subject debt based upon the inverse

suggestion of the Chase Disclosure - that consumers may receive more favorable terms and avoid

the denial of their application [if] they pay more towards the subject debt” (Doc. 21, at 2; Doc.

12, at 4; see also Doc. 21, at 14–15 (quoting Doc. 12 ¶ 47) (“Simply stated, ‘the [Chase

Disclosure] language was prepare [sic] to falsely, misleadingly and deceptively suggest to

consumers that paying off the ‘full outstanding balance’ would result in more favorable

terms.’”)).

       Even under the unsophisticated-consumer standard, the Chase Disclosure cannot be read

according to the interpretation adopted by Plaintiff. The plain language the Chase Disclosure

states: “*If we settle this debt with you for less than the full outstanding balance, Chase may

offer you less favorable terms in the future for some Chase products or services, or may deny



                                           Page 6 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 7 of 10 PageID #: 143



your application” (Doc. 12, at 10; Doc. 12-2, at 3). The Chase Disclosure is not inherently

confusing. Nothing about the letter speaks to what Chase may offer or do should the reader pay

more towards the subject debt. Any confusion in the Chase Disclosure arises from Plaintiff’s

illogical and implausible interpretation adopted by Plaintiff.           Specifically, Plaintiff’s

interpretation is seeped in a logical fallacy—the inverse of the Chase Disclosure would state: If

Chase offers you more favorable terms in the future for some Chase products or services, or

grants your application, we have settle this debt with you for the full outstanding balance. See

Glackin, 2013 WL 3984520, at *3 (“The unsophisticated consumer . . . is capable of making

basic logical deductions and inferences.”). Contrary to Plaintiff’s interpretation, the Chase

Disclosure does not speak to what Chase may do if Plaintiff paid the balance in full (see Doc. 17,

at 6–12).

       Moreover, the absurdity of Plaintiff’s interpretation is further compounded by the fact

that the unsophisticated-consumer has rudimentary knowledge about the financial world. See

Glackin, 2013 WL 3984520, at *3 (“The unsophisticated consumer . . . still has rudimentary

knowledge about the financial world.”). Consequently, it is no so farfetched to claim that the

unsophisticated-consumer such as Plaintiff would be familiar with the potential ramifications of

settling debts for less than the amount owed and their effect on a consumer’s credit score.

Plaintiff’s interpretation is bizarre, idiosyncratic and illogical and thus, Plaintiff’s Amended

Complaint should be dismissed as a matter of law.

       Plaintiff argues that Defendant’s reliance on Dunbar v. Kohn Law Firm is misplaced,

because unlike the letter in Dunbar, Defendant’s letter is based on a false premise (Doc. 21, at

11). Instead, Plaintiff argues that Foster v. AllianceOne Receivables and Barlon v. Enhanced

Recovery Co. should apply (Doc. 21, at 11–13). Compare Dunbar v. Kohn Law Firm, 896 F.3d



                                           Page 7 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 8 of 10 PageID #: 144



762, 764 (7th Cir. 2018) (affirming dismissal of claims because a statement that a settlement

“may” have tax consequences is literally true and not misleading to the least sophisticated

consumer), with Foster v. AllianceOne Receivables, No. 15-cv-11108, 2016 U.S. Dist. LEXIS

56958 (N.D. Ill. Apr. 28, 2016) (denying motion to dismiss because “mention of the IRS in a

situation where there is no set of circumstances in which the IRS would be involved could

mislead” the unsophisticated consumer); Barlon v. Enhanced Recovery Co., 190 F. Supp. 3d 385

(M.D. Penn. 2016) (denying motion to dismiss because while the challenged language may not

be false in all respects, it is not completely true).

       However, contrary to Plaintiff’s argument, Defendant’s use of the Chase Disclosure is not

factually inaccurate. Nor is it partially inaccurate. The Chase Disclosure advises the reader what

Chase “may” do if the reader settles the debt for less than the full outstanding balance” (Doc. 12-

1). Nothing in the First Amended Complaint indicates that the Chase Disclosure is inaccurate.

What Defendant thinks Chase would or would not do is irrelevant to this analysis (Doc. 12, at 7,

9). What Chase purported to accomplish through the Chase Disclosure is irrelevant to this

analysis (Doc. 12, at 6, 7). What Chase would do if Plaintiff or the reader settles the debt for the

full outstanding balance is irrelevant to this analysis as the Chase Disclosure makes no such

statement (Doc. 12, at 6). What Chase would “likely” or “unlikely” do if Plaintiff or the reader

settles the debt for less than the full outstanding balance is insufficient to this analysis as it does

not arise above mere speculation (Doc. 12, at 9). All that matters in this case is whether Chase

“will not” offer Plaintiff less favorable terms in the future of some Chase products or services

and whether Chase “will not” deny Plaintiff’s application if Chase settles the debt with Plaintiff

for less than the full outstanding balance. Plaintiff makes no such allegation (Doc. 12-2). The

First Amended Complaint fails to show any such inaccuracy.                Consequently, Dunbar is



                                              Page 8 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 9 of 10 PageID #: 145



instructive for this case, while Foster and Barlon are not. And this Court should dismiss

Plaintiff’s claims in their entirety as a matter of law.

                                       CONCLUSION

        Plaintiff engages in logical fallacies to places bizarre, idiosyncratic and illogical meaning

to Defendant’s letter and specifically, the Chase Disclosure. Defendant’s letter is clear: it

instructs what Chase “may” do if Plaintiff settles the debt for less than the full outstanding

balance. Per the allegations made in Plaintiff’s First Amended Complaint, the Chase Disclosure

is neither false nor misleading to the unsophisticated consumer. Further, Chase and Defendant’s

purported incentive and purpose in including the Chase Disclosure are irrelevant in the

determination that the Chase Disclosure is false or misleading.                Similarly, Defendant’s

knowledge in what Chase may or may not do is irrelevant. What Chase would “likely” or

“unlikely” do, is insufficient to defeat a dismissal motion. The heart of Plaintiff’s claims lies in

whether the Chase Disclosure is false or misleading. Based on the above, Defendant’s Motion

and the allegations raised in Plaintiff’s First Amended Complaint, the answer is an affirmative,

“no” and thus, this Court should dismiss Plaintiff’s claims in its entirety.


Dated: April 22, 2019
                                                Respectfully submitted,
                                                 /s/ PATRICK A. WATTS
                                                  Patrick A. Watts
                                                  State Bar No. 61701
                                                  Watts Law Group LLC
                                                  212 South Bemiston Ave, Suite 200
                                                  St. Louis, Missouri 63105
                                                  pwatts@swattslaw.com
                                                  COUNSEL FOR Defendant




                                              Page 9 of 10
Case: 4:18-cv-01694-RWS Doc. #: 22 Filed: 04/22/19 Page: 10 of 10 PageID #: 146



                               CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing has been
electronically filed via CM/ECF, which will automatically send email notification of such filing
to the following known counsel of record on this 22nd day of April 2019, to:

James Constantine Vlahakis
Marwan Rocco Daher
SULAIMAN LAW GROUP, LTD.
2500 S. Highland Ave., Suite 200
Lombard, IL 60148
630-575-8181
Fax: 630-575-8188
jvlahakis@sulaimanlaw.com
mdaher@sulaimanlaw.com


                                              /s/ Patrick A. Watts
                                              Patrick A. Watts




                                          Page 10 of 10
